DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“Primary air receiver” must be shown or the feature canceled from claim 1.  No new matter should be entered.
“Mixer” must be shown or the feature canceled from claim 1.  No new matter should be entered.
“Low pressure area” must be shown or the feature canceled from claim 1.  No new matter should be entered.
“Predetermined period of time” must be shown or the feature canceled from claim 15.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because drawings 4A-8E do not have any reference labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following informalities: the specification does not contain a brief description of the drawings or a background section.  
Appropriate correction is required.
    
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “a mixer comprising a primary air receiver”. The specification fails to disclose the method or structure of the claimed device in sufficient detail that one of the ordinary skills in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could include an induction heating and cooling unit comprising of a mixer with a primary air receiver without a specific structure to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. The specification fails to teach to those skilled in the art how to make and use the full scope of the claimed inventio without undue experimentation.
Claims 2-12 are rejected based on dependency from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recite the terms recite the terms “a mixer comprising a primary air receiver”, 
However, it is unclear what the metes and bounds of the claims are. It is unclear to the examiner what a mixer comprising of a primary receiver is used for. Clarity is advised. For examination purposes, since “a mixer comprising a primary air receiver” is not described in the claim then the prior art will be deemed capable of having a mixer comprising a primary air receiver”.
The term “desired” in claims 14 and 15 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claims 2-12 are rejected based on dependency from a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josserand et al (US 20150362256 A1, referred to as Josserand ‘256).
Regarding claim 1, in view of indefiniteness, Josserand ‘256 teaches an induction heating and cooling unit (hybrid air terminal air conditioning system 10), comprising: a coil (coil 30 is located in the air terminal 18, pg2 paragraph 0018) that receives room air from a room (room 32) to be heated or cooled (coil 30 is located within room 32 to meet the load necessary to cool the room 32, pg2 paragraph 0018 and as shown in figure 1); a mixer (via fresh air spigot 42 that allows fresh airflow 28 inside of air terminal 18, as shown on figure 2 and 3) comprising a primary air receiver (housing 34 receiving fresh air 28, as shown on figure 3); at least one nozzle (nozzle 44) that injects the primary air (injecting supply of fresh air flow 28, as shown on figure 1 and 2) into the presence of the room air (as shown on figure 3 and 4), wherein the injected primary air (supply of fresh air flow 28) induces a lower pressure area (via fan 40, located in the housing to urge return airflow through the inlet diffuser and across the coil, pg1 paragraph 0007) behind the coil, which thereby draws the room air (return air flow 50 from room 32) across the coil (coil 30) to mix the room air with the injected primary air to provide mixed air (fresh airflow 28 is received from outside, as shown on figure 1, and via fresh air spigot 42, the outside air is mixed with return 50, as shown on figure 2 and 3) ; at least one temperature sensor (temperature sensor 54); at least one valve modulating an amount of the water provided to the coil (flow of heat transfer medium through the coil 30 is stopped by, for example, closing a coil valve, pg2 paragraph 0019); at least one other valve modulating primary air provided to the at least one module (fresh airflow 28 is provided through the fresh air spigot 42, through the nozzle 44, across the coil 30 and through the outlet diffuser 38 into the room 32, pg2 paragraph 0019); at least one controller (controller 56) communicatively coupled to the at least one temperature sensor (temperature sensor 54 linked to controller 56, pg2 paragraph 0019) and the valves and modulating of the amount of water and a velocity of the injected primary air responsive to at least one temperature sensor (controller 56 of the air terminal 18, which is connected to the various components of the air terminal 18 to drive operational modes thereof, as described on pg2 paragraphs 0018-0020); and a discharge to the room (via outlet diffuser 38 to room 32, as shown on figure 3), wherein the mixed air (mixed air consisting of return 50 and air flow 28, as shown on figure 3 and 4) is delivered to the room (delivered to room 32, as shown on figure 3 and 4) to be heated or cooled through the discharge (via outlet diffuser 38, the air is recirculated in room 32 and returns via return airflow 50 though the inlet diffuser 36, as shown on figure 3 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 2, 10, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josserand et al (US 20150362256 A1, referred to as Josserand ‘256) in view of Josserand et al (US 20140144159 A1, referred to as Josserand ‘159).
Regarding claim 2, Josserand teaches at least one temperature sensor (temperature sensor 54) senses a temperature of the room (a temperature sensor 54 is located in the room 32 to monitor temperature therein, pg2 paragraph 0018).
However, Josserand ‘159 teaches wherein the at least one nozzle includes a plurality of nozzles (tempered ventilation air leaves the beam supply ducting nozzles with sufficient velocity, pg1 paragraph 0002).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the air conditioning system in the teachings of Josserand ‘256 to include wherein the at least one nozzle includes a plurality of nozzles in view of the teachings of Josserand ‘159 to provide sufficient velocity of air to pass through the coils for sufficient cooling. 
Regarding claim 10, the combined teachings teach wherein primary air (supply of fresh air flow 28, as shown on figure 1 of Josserand ‘256) comprises outside air (as shown on figure 1 of Josserand ‘256).
Regarding claim 12, the combined teachings teach wherein a lower velocity primary air (via the closing/opening of a fresh air damper, pg1 paragraph 0012 of Josserand ‘159) is selectively injected than required for induction at a full heating or cooling load (via the controller 12 direct operation of the climatic beams 10 by changing a water flow through a valve actuator connected to a coil of the climatic beam 10, pg1 paragraph 0012 of Josserand ‘159).
Regarding claim 13, the combined teachings teach a system for retrofitting an induction heating and cooling unit (hybrid air terminal air conditioning system 10 of Josserand ‘256), wherein the induction unit includes a coil (coil 30 is located in the air terminal 18, pg2 paragraph 0018 of Josserand ‘256); a plurality of nozzles that inject primary air that draws the air from the room across the coil to heat or cool the air from the room (tempered ventilation air leaves the beam supply ducting through slots or nozzles with sufficient velocity that room air is induced into the beam and through the coil, pg1 paragraph 0002 of Josserand ‘159), a temperature sensor (temperature sensor 54 of Josserand ‘256), and a valve that modulates a flow through the coil responsively to the temperature sensor (flow of heat transfer medium through the coil 30 is stopped by, for example, closing a coil valve, pg2 paragraph 0019 of Josserand ‘256), the system comprising: at least one second valve (by using air damper 58 to correct the temperature in room 32, fresh air flow 28 is increased, pg2 paragraph 0020 of Josserand ‘256) that opens to increase a velocity of primary air provided to the nozzles (the pretreated fresh air is flowed through nozzles in the climatic beam and into the space to be conditioned, pg1 paragraph 0002 of Josserand ‘256) and closes to decrease the velocity of primary air provided to the nozzles (when building is unoccupied during the night, the air handling unit 24 driving the fresh airflow 28 into the system 10 may be turned off and heating or cooling of the room 32 is accomplished without the introduction of additional fresh airflow 28, pg2 paragraph 0022 of Josserand ‘256, therefore the velocity of the air is decreased by the closing of damper 58); and at least one controller (controller 12 of Josserand ‘159) that modulates valve to open and close responsively to a temperature associated with the room (controllers 12 direct operation of the climatic beams 10 by changing a water flow through a valve actuator connected to a coil of the climatic beam 10, pg1 paragraph 0012 of Josserand ‘159); wherein, the injected primary air (injecting supply of fresh air flow 28, as shown on figure 1 and 2) mixes with the heated or cooled air (return air flow 50 from room 32 of Josserand ‘256) from the room (room 32 of Josserand ‘256) and is discharged as mixed air to the room (mixed air consisting of return 50 and air flow 28, as shown on figure 3 and 4). 
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claim 14, the combined teachings teach wherein the controller (controller 56 of Josserand ‘256) increases the velocity of the injected primary air to direct cool the room responsively to the temperature (the temperature sensed by the temperature sensor 54, controlled by controller 56, is outside of the acceptable temperature range, then fresh airflow 28 is increased, by opening the air damper 58, pg2 paragraph 0020 of Josserand ‘256) associated with the room exceeding a desired temperature of the room (by the temperature sensor 54 is outside of the acceptable temperature range, either too high or too low, pg2 paragraph 0020 of Josserand ‘256).
Regarding claim 15, the combined teachings teach wherein the controller (controller 56 of Josserand ‘256) increases the velocity of the injected primary air to direct cool the room responsively to the temperature (the temperature sensed by the temperature sensor 54, controlled by controller 56, is outside of the acceptable temperature range, then fresh airflow 28 is increased, by opening the air damper 58, pg2 paragraph 0020 of Josserand ‘256) associated with the room exceeding a desired temperature of the room (when the temperature sensor 54 is outside of the acceptable temperature range, when it’s too high, pg2 paragraph 0020 of Josserand ‘256) for a predetermined period of time (fan 40 may be operated with heat transfer medium flowing through the coil 30 to quickly cool the room 32 before occupants arrive in the morning, therefore during the time when the building is occupied, pg2 paragraph 0022 of Josserand ‘256).
Regarding claim 17, the combined teachings teach wherein a lower velocity primary air is selectively injected than required (by minimizing added fresh airflow 28 and only operating fan 40 when necessary, pg3 paragraph 0023 of Josserand ‘256) for induction at a full heating or cooling load (via the operational modes of air terminal 18 satisfying the temperature requirements of the ventilation, pg3 paragraph 0023 of Josserand ‘256).
Claim 3-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josserand et al (US 20150362256 A1, referred to as Josserand ‘256) in view of Josserand et al (US 20140144159 A1, referred to as Josserand ‘159) and in further view of Farrell (US 20090186572).
	Regarding claim 3, the combined teachings teach the invention as described above but fail to teach wherein the at least one temperature sensor further senses at least one of: primary air temperature, a temperature of water entering the coil, a secondary water temperature of secondary water being circulated around a building perimeter, and the discharged mixed air temperature.
However, Farrell teaches wherein the at least one temperature sensor (interior temperature sensor 23) further senses at least one of: primary air temperature (interior temperature sensor 23 senses the temperature of the primary supply air 28.1, pg3 paragraph 0040).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the air conditioning system in the combined teachings to include wherein the at least one temperature sensor further senses at least one of: primary air temperature, a temperature of water entering the coil, a secondary water temperature of secondary water being circulated around a building perimeter, and the discharged mixed air temperature in view of the teachings of Farrell to determine the primary supply air temperature to adjust the cooling needs. 
Regarding claim 4 and 5, the combined teaching teach wherein the controller (controller 12 of Josserand ‘159) modulates the velocity of the injected primary air (opening or closing of a fresh air damper, pg1 paragraph 0012 of Josserand ‘159) to direct cool the room responsively to a sensed room temperature (via controller 12 direct operation of the climatic beams 10 and changing a water flow for cooling operations through a valve actuator connected to a coil of the climatic beam 10, pg1 paragraph 0012 of Josserand ‘159).
Regarding claim 9, the combined teachings teach wherein primary air (supply of fresh air flow 28, as shown on figure 1 of Josserand ‘256) comprises outside air (as shown on figure 1 of Josserand ‘256).
Claim 6-8, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josserand et al (US 20150362256 A1, referred to as Josserand ‘256) in view of Josserand et al (US 20140144159 A1, referred to as Josserand ‘159) and in further view of Darcy (US 20140041850 A1).
Regarding claim 6, the combined teachings teach the invention as described above but fail to teach wherein the at least one temperature sensor further senses at least two of: primary air temperature, a temperature of water entering the coil, a secondary water temperature of secondary water being circulated around a building perimeter, and the discharged mixed air temperature.
However, Darcy teaches at least one temperature sensor (temperature sensor 150 and temperature sensor 140) further senses teaches at least two of: a temperature of water entering the coil (temperature transmitter 150 provides a signal indicative of the temperature of water in chilled water supply line 12, prior to passing through cooling coil 18, pg2 paragraph 0016), a secondary water temperature of secondary water being circulated around a building perimeter (temperature transmitter 140 provides a signal indicative of the temperature of water in chilled water return line 16, after passing through cooling coil 18, pg2 paragraph 0016). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the air conditioning system in the combined teachings to include at least one temperature sensor further senses at least two of: a temperature of water entering the coil, and a secondary water temperature of secondary water being circulated around a building perimeter, and the discharged mixed air temperature in view of the teachings of Darcy to determine the delta T for the controller may signal the pump VFD to reduce or increase speed. 
Regarding claim 7, the combined teachings teach wherein the at least one temperature sensor (interior temperature sensor 23 of Farrell, temperature sensors 140 and 150 of Darcy) further senses at least three of: primary air temperature (interior temperature sensor 23 senses the temperature of the primary supply air 28.1, pg3 paragraph 0040 of Farrell), a temperature of water entering the coil (temperature transmitter 150 provides a signal indicative of the temperature of water in chilled water supply line 12, prior to passing through cooling coil 18, pg2 paragraph 0016 of Darcy), a secondary water temperature of secondary water being circulated around a building perimeter (temperature transmitter 140 provides a signal indicative of the temperature of water in chilled water return line 16, after passing through cooling coil 18, pg2 paragraph 0016 of Darcy). 
Regarding claim 8, the combined teachings teach wherein the at least one temperature sensor (interior temperature sensor 23 of Farrell, sensor 14 and temperature sensors 140/150 of Darcy) further senses: primary air temperature (interior temperature sensor 23 senses the temperature of the primary supply air 28.1, pg3 paragraph 0040 of Farrell), a temperature of water entering the coil (temperature transmitter 150 provides a signal indicative of the temperature of water in chilled water supply line 12, prior to passing through cooling coil 18, pg2 paragraph 0016 of Darcy), a secondary water temperature of secondary water being circulated around a building perimeter (temperature transmitter 140 provides a signal indicative of the temperature of water in chilled water return line 16, after passing through cooling coil 18, pg2 paragraph 0016 of Darcy), and the discharged mixed air temperature (air 14 temperature that flows to space 30 as determined by sensor 14, pg2 paragraph 0021 of Darcy).   
Regarding claim 11, the combined teachings teach wherein the controller (controller 24 of Darcy): opens at least one of the at least one valve (valve 20) that modulates injected air to increase injected primary air responsively to an increase of a sensed temperature (if air 14 is too cold, valve 20 may be partially closed, to provide less chilled water through coil 18, thereby providing less cooling, pg1 paragraph 0010 of Darcy); and closes at least one of the at least one valve (valve 20 of Darcy) that modulates injected air to decrease injected primary air responsively to a decrease of the sensed room temperature (if air 14 is too warm, valve 20 may be opened to provide more chilled water through coil 18, thereby providing more cooling, pg1 paragraph 0010 of Darcy).
Regarding claim 16, the combined teachings teach wherein the controller (controller 24 of Darcy): opens the at least one second valve (valve 20 of Darcy) to increase injected primary air responsively to an increase in the temperature associated with the room (if air 14 is too cold, valve 20 may be partially closed, to provide less chilled water through coil 18, thereby providing less cooling, pg1 paragraph 0010 of Darcy); and closes at least one of the at least one valve (valve 20 of Darcy) to decrease injected primary air responsively to a decrease in the temperature associated with the room (if air 14 is too warm, valve 20 may be opened to provide more chilled water through coil 18, thereby providing more cooling, pg1 paragraph 0010 of Darcy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763